DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Regarding claim 1, the recitation “sheet-like,” or “brick-like,” are misguiding.  The laminated structure may be in a sheet shape or a brick shape.
Claims 2 and 3 depend upon claim 1 and inherit the same deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 2006/0128069) in view of Cheng (US 2011/0157775), Lee (US 2011 / 0111191), Chen (US 2009/0268369), Gowda (US 2017/0263539), Sugino (US 8,269,332), Jeong (US 2012/0227627), Nohata (US 2009/0324658), and Yano US 3,681,374).
Regarding claim 1, Hsu, figure 1I, discloses a package structure, comprising: a metal layer (10); an insulating composite layer (11) disposed on the metal layer (see obviousness explanation below); a sealant (a part of the insulating layer 140 in the cavity) bonded on the insulating composite layer (see figure); a chip (12) embedded in the sealant, the chip having a plurality of electrode pads exposed from the sealant (see figure); a circuit layer structure disposed on the sealant and the chip (see figure), wherein the circuit layer structure comprises at least one dielectric layer and at least one circuit layer (see figure), the dielectric layer has a plurality of conductive blind vias (see figure), the dielectric layer and the sealant are made of a same material (obvious as the build-up process further processed, paragraph 0026, i.e. same as layer 140), the circuit layer is disposed on the dielectric layer and extends into the conductive blind vias (see figure), and the bottommost circuit layer is electrically connected to the electrode pads through the conductive blind vias (see figure); and a protecting layer (18) formed on the circuit layer structure, wherein the protecting layer has a plurality of openings exposing a portion of a surface of the circuit layer structure (see figure). 
Hsu does not disclose wherein the insulating is a composite layer, and the composite layer is an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-
Hsu discloses the adhesive layer of epoxy resin (organic material) with heat dissipating properties to enhance heat dissipation to the metal layer (paragraph 0019), the shape of the adhesive layer can be considered as a sheet like. Though, not specifically disclosed, the adhesive layer formed in a plurality layer is old and known in the art, to have desired thickness to taken care of the rough surface on the both the sides. Also, it is known in the art to add inorganic filler to further enhance the heat dissipating properties.
Lee, figure 2, discloses a substrate formed thermally conductive of polymeric composite material with inorganic filler to have better heat dissipation of properties (paragraph 0020-0022). Lee further discloses the particle size is less than 10 µm (paragraph 0021). Lee furthermore discloses the composite layer formed in multiple layers (paragraph 0020-0022).
Gowda, figure 2, discloses a structure with a metal layer (66), a composite layer (68), of a non-conductor inorganic material and an organic material, including alumina and boron nitride (paragraph 0037), and a component (46) embedded in a sealant (64). Gowda further discloses the sealant between the component and the composite layer (see figure), and the thickness of the composite layer is about 100 µm (paragraph 0037). Gowda furthermore discloses the thickness of the composite layer may vary based on the design specification (paragraph 0037), obviously the thickness may be increase by providing multiple layers.
10 nm to 10 µm (claim 7, 18, 32).
Chen discloses high dielectric material formed of resins and ceramic materials, including aluminum oxide (claims 11, 16 and 21).
Jeong discloses nacreous material comprising various materials including synthetic mica, alumina flake, water and inorganic metal salts (claims 1, 2, 10, 11 and 12). Jeong further discloses the particle size of 5 to 250 µm (paragraph 0022).
Nohata discloses material with resin pigment, nacreous pigment, inorganic pigment etc. (claims 1 and 9). Nohata further discloses the particle size from 0.01 to 5000 µm (paragraph 0064). 
Yano discloses a synthetic nacreous compound with size of 5 to 100 µm (see abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant's invention to provide the modified package of Hsu with the insulating is a composite layer, and the composite layer is an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding the insulating composite layer having Youngs modulus ranging from 20 GPa to 100 GPa.
Sugino discloses a package structure with the board (substrate) formed of a composite material with Youngs modulus ranging from 20 GPa to 40GPa. This will provide high dielectric property, and high rigidity (column 2, line 36-38, column 3, line 40-55, and column 4, line 46-50).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Hsu with the insulating composite layer having Youngs modulus ranging from 20 GPa to 100 GPa, as taught by Sugino, in order have high dielectric property, and high rigidity.
Additionally, Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).



Regarding claim 2, the modified structure of Hsu further discloses wherein a material of the dielectric layer and the sealant includes a resin, a glass fiber, and a photo-imageable dielectric material (obvious as disclosed at paragraph 0021). 

Regarding claim 3, the modified structure of Hsu further discloses wherein the resin comprises a phenolic resin, an epoxy resin, a polyimide resin and polytetrafluoroethylene (obvious as disclosed at paragraph 0021). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / March 21, 2022